Exhibit 10.2
DEVELOPMENT/MASTER AGREEMENT
This Development/Master Agreement is made this 21st day of September, 2009 by
and between Receptors LLC, a Minnesota limited liability company (“Receptors”),
and VeriChip Corporation, a corporation organized and existing under the laws of
Delaware (“VeriChip”). Receptors and VeriChip shall be referred to individually
as a “Party” and collectively as the “Parties.”
WHEREAS, VeriChip desires to obtain the services (the “Development Services”) of
Receptors to, on a commercially reasonable best efforts basis, develop certain
products for the detection and identification of the influenza virus as
described in Exhibit A attached hereto (the “Products”), and Receptors desires
to provide such Development Services to VeriChip and to provide an option to
license the use of the Products on the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration the sufficiency of which is
hereby acknowledged, the Parties agree as follows:
1. Development Services. Receptors agrees to provide the Development Services
and use its commercially reasonable best efforts to develop the Products subject
to the specifications provided in the Program Plan attached hereto as Exhibit B,
which may be modified by the Parties in writing from time to time.
2. License Certain Rights. So long as VeriChip is current on the Development Fee
Payments described in Section 4 below, Receptors grants VeriChip the license as
described in the License Agreement attached hereto as Exhibit C (the “License
Agreement”).
3. Ownership of Products. VeriChip acknowledges and agrees that the Products
contain proprietary and patent protected material and contain trade secrets and
other intellectual property rights exclusively owned by Receptors. VeriChip
agrees to maintain the secrecy of the contents of the Products and implement
adequate safeguards to prevent and protect the contents of the Products from
unauthorized use or disclosure. Subject to the rights VeriChip may attain from
the License Agreement, VeriChip agrees that Receptors is and shall remain the
sole and exclusive owner of all rights, title, and interest in and to the
Products including any enhancements, updates, modifications and any patents,
copyrights, trade secrets, and any other intellectual property rights related
thereto. VeriChip shall not take any action inconsistent with such ownership.
Except as set forth in Section 2 above, this Agreement does not grant VeriChip
any rights to any patents, copyrights, trade secrets, tradenames, trademarks
(whether registered or unregistered), or any other rights or licenses with
respect to the Products. This Section shall survive the termination of this
Agreement.
4. Development Fees. In exchange for the Development Services, VeriChip shall
pay Receptors the amounts specified in Exhibit D. In the event of any change in
the outstanding shares of VeriChip stock by reason of any recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares or other similar change affecting the stock of VeriChip, VeriChip and
Receptors shall make an adjustment to the VeriChip stock to which Receptors is
entitled under this Section 4 as shall be equitable and appropriate.

 

 



--------------------------------------------------------------------------------



 



5. Term. This Agreement shall remain in force until the Products are delivered
and accepted pursuant to the schedule in Exhibit B, unless sooner terminated
under the provisions of Section 6 below.
6. Termination.

  a.  
Receptors may, in its sole discretion, immediately terminate this Agreement if
(i) VeriChip materially breaches any provision of this Agreement and such breach
is not cured within thirty (30) days following written notice from Receptors or
(ii) if VeriChip becomes insolvent, makes a general assignment for the benefit
of creditors, files a voluntary petition of bankruptcy, suffers or permits the
appointment of a receiver for its business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign,
or has wound up or liquidated, voluntarily or otherwise. In addition, VeriChip
at anytime may discontinue the Development Fee Payments described in Section 4
above in which case this Agreement shall immediately terminate, VeriChip shall
lose its License, and Receptors shall have no further obligations under
Section 1 above.
    b.  
VeriChip may, in its sole discretion, immediately terminate this Agreement if
(i) Receptors materially breaches any provision of this Agreement and such
breach is not cured within thirty (30) days following written notice from
VeriChip or (ii) if Receptors becomes insolvent, makes a general assignment for
the benefit of creditors, files a voluntary petition of bankruptcy, suffers or
permits the appointment of a receiver for its business or assets, or becomes
subject to any proceeding under any bankruptcy or insolvency law, whether
domestic or foreign, or has wound up or liquidated, voluntarily or otherwise.

7. Equitable Remedies And Enforcement. The Parties acknowledge and agree that
breach of any of the obligations under this Agreement shall cause irreparable
injury and shall entitle the non-breaching Party to equitable relief or remedy.
The pursuit or securing of any such equitable relief shall not prohibit or limit
a Party to seek or obtain any other remedy provided under this Agreement or by
law. The covenants, agreements and remedies provided herein are in addition to,
and are not to be construed as a replacement for or limited by, the rights and
remedies otherwise available to a Party including, but not limited to, those
rights and remedies contained in the Uniform Trade Secrets Act, or its state
counterparts.
8. Notice. Any and all notices called for under this Agreement shall be in
writing, and presented personally or by certified mail, postage prepaid, or
recognized overnight delivery services to Receptors or VeriChip to the following
address as the case may be:

             
 
  If to Receptors:       Receptors LLC
 
          Suite 510B / MD 57
 
          1107 Hazeltine Blvd.
 
          Chaska, MN 55318
 
          ATTN: Robert E. Carlson, Ph.D
 
           
 
  If to VeriChip:       VeriChip Corporation
 
          1690 South Congress Ave.
 
          Suite 200
 
          Delray Beach, FL 33445
 
          ATTN: William J. Caragol

 

2



--------------------------------------------------------------------------------



 



9. Governing Law; Jurisdiction; Venue; Attorney Fees. This Agreement shall be
construed and enforced in accordance with the laws of the State of New York.
Should it be necessary to institute an action to enforce any of the terms
contained in this Agreement, VeriChip agrees said action shall and must be
instituted in the State of New York. The Parties hereby waive any and all
defenses based on lack of personal jurisdiction or forum non conveniens. Should
a Party default under any of the terms of this Agreement, that Party hereby
agrees to pay the reasonable attorney’s fees incurred by the other Party in
enforcing the terms of this Agreement. The attorney’s fees shall be paid by the
defaulting Party irrespective of any damages recovered or any relief afforded to
the non-defaulting Party.
10. Entire Agreement. This Agreement states the Parties’ entire agreement and
understanding of the subject hereof. This Agreement supersedes all prior
understanding and agreements. Any prior agreement or understandings between the
Parties is null and void.
11. Modification. This Agreement may be modified only in a writing signed by the
Parties.
12. Severability. If any provision or clause of this Agreement as applied to
either Party or to any circumstances, shall be adjudged by a court of competent
jurisdiction to be invalid or unenforceable, said adjudication shall in no way
affect any other provision of this Agreement, the application of such provision
in any other circumstances, or the validity or enforceability of this Agreement.
13. Assignment. Each Party may not assign its rights or delegate its duties
under this Agreement without the other Party’s prior written consent. Any
attempted assignment or delegation by a Party without the required consent will
be void. Notwithstanding the foregoing, either Party may assign this Agreement
including, without limitation to an affiliate, subsidiary, third party, or
successor without the other Party’s prior consent.
14. Execution in Counterparts. This Agreement may be executed in counterparts,
and/or by facsimile, each of which shall be deemed to be an original, and all of
which shall constitute the same Agreement.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first written above.

                      Receptors LLC       VeriChip Corporation    
 
                   
By:
  /s/ Robert E. Carlson       By:   /s/ William J. Caragol    
 
 
       
 
   
 
Its:  President         Its:  President    
 
 
 
         
 
   

 

3